Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  Closest prior art Hurd et al. (US 2020/0284876) teaches “systems and computer readable storage medium for a method for operating one or more doors of a vehicle is disclosed. The method includes receiving, by at least one radar sensor on the vehicle, input data related to one or more objects. The method further includes filtering, by the at least one radar sensor, vehicle environment noise from the received input. The method further includes identifying, by the at least one radar sensor, an external environment for the vehicle based on the filtered input. The method further includes operating, by a processor, one or more doors of the vehicle based on the external environment for the vehicle.”  Additionally, SABATINI et al. (US 2020/0157873) teaches “system includes first and second electronic control units in communication with one another and obstacle and gesture sensors coupled to the first electronic control unit. First and second power actuators are coupled to the first and second electronic control units for moving first and second closure members, respectively. The first electronic control unit detects the obstacle or gesture using the obstacle and gesture sensors, communicates the detection of the obstacle or gesture to the second electronic control unit, and controls movement of the first closure member using the first power actuator. The second electronic control unit is configured to request the detection of the obstacle or gesture adjacent the motor vehicle from the first electronic control unit and control movement of the second closure member using the second power actuator accordingly.”  Finally, Capalau et al. (US 2019/0017299) teaches “motor vehicles equipped with such FOD systems and logic. Methods are disclosed for regulating operation of a vehicle door locking mechanism. One method includes a vehicle controller determining the operating status of a control protocol that governs use of the locking mechanism. If the operating status is active, the controller receives sensor signals indicative of a location and/or velocity of an object within the sensor's supervision field. If the object is located within a protected door zone and/or the object's velocity is towards the protected zone, the controller determines whether the locking mechanism is locked or unlocked. If the locking mechanism is locked, the controller commands the locking mechanism to maintain the locked state. Conversely, if the locking mechanism is unlocked, the controller commands the locking mechanism to lock and maintain this state.”  However, none of the cited prior arts teaches “when one of the first detection target and the second detection target is the moving object and the other is the stationary object and a distance to the stationary object is shorter than a first determination value, both the
detection result of the first detector and the detection result of the second detector are used for detection at a final stage among the plurality of stages, and only the detection result of the one of the first detector and the second detector that has detected the moving object is used for detection at stages other than the final stage” as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683